                           Case 3:20-cr-00389-DCG Document 60 Filed 03/12/20 Page 1 of 1


AO   442 (Rev. 11/11) Arrest Warrant




                                           UNITED STATES DISTRICT COURT
                                                                          forthe                                                  1:
                                                                                                             t:'           P            26
                                                            Western District of Texas


                     United States of America                                                            I'-
                                   V.                                       )
                                                                                         Case No.    EP2OCR3894DCG
                                                                            )

                                                                            )

                                                                            )

                                                                            )
                         Patrick Wood Crusius
                                                                            )

                               Defendant

                                                          ARREST WARRANT
To:        Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)          Patrick Wood Crusius
who is accused of an offense or violation based on the following document filed with the court:

      Indictment              J Superseding Indictment          i     Information            iJ Superseding Information            l    Complaint

      Probation Violation Petition             E   Supervised Release Violation Petition                  Violation Notice              Order of the. Court

This offense is briefly described as follows:
     Counts   1-22: 18:249(a)(2) -Hate Crime Resulting in Death
     Counts   23-44: 18:924(c)(j)(1)-Use of a Firearm to Commit Murder During and In Relation to a Crime of Violence
     Counts   45-67: 1 8:249(a)(2)-Hate Crime Involving Attempt to Kill
     Counts   68-90: 18:924(c)- Use of a Firearm During and In Relation to a Crime of Violence




 Date:            02/06/2020                                                                  7/chJ                 / 3%
                                                                                                         Issuing officer 's signa1ure


 City and state:           El Paso, Texas                                                           Michael E. Trujillo, Deputy Clerk
                                                                                                          Printed name and title


                                                                          Return

             This warrant was received on (date)                                   ,   and the person was arrested on (date)
 at   (city and stare)
                                 Executed by
 Date:                           p'JTJ                              11.   2OO                           Arresting officer s signature

                                 In
                                                                                                           Printed name and title
